DETAILED ACTION
WITHDRAWN REJECTIONS
1.`	The 35 U.S.C. 103(a) rejection of Claims 1 — 2, 5 and 14 — 16 as being unpatentable
over Fukuda et al (U.S. Patent Application Publication No. 2015/0331151 A1) as evidenced by
Otoshi et al (U.S. Patent Application Publication No. 2009/0264638 A1) in view of Yang et al
(U.S. Patent No. 2017/0066901 A1), of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 103(a) rejection of Claims 3 and 17 as being unpatentable over Fukuda
et al (U.S. Patent Application Publication No. 2015/0331151 A1) as evidenced by Otoshi et al
(U.S. Patent Application Publication No. 2009/0264638 A1) in view of Yang et al (U.S. Patent
No. 2017/0066901 A1) and further in view of Schneider (U.S. Patent No. 2,078,418), of record on page 2 of the previous Action, is withdrawn.

3.	The 35 U.S.C. 103(a) rejection of Claims 6 — 12 as being unpatentable over Fukuda et
al (U.S. Patent Application Publication No. 2015/0331151 A1) as evidenced by Otoshi et al
(U.S. Patent Application Publication No. 2009/0264638 A1) in view of Yang et al (U.S. Patent
No. 2017/0066901 A1) and further in view of Kozlowski et al (U.S. Patent No. 3,896,991), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 1 — 2, 5 and 14 — 16 are rejected under 35 U.S.C. 103(a) as being unpatentable
over Fukuda et al (U.S. Patent Application Publication No. 2015/0331151 A1) in view of Tojo et al (WO 2017/073623 A1; U.S. Patent No. 2019/0062547 A1 is used as English translation) as evidenced by Otoshi et al (U.S. Patent Application Publication No. 2009/0264638 A1).
With regard to Claim 1, Fukuda et al disclose a film comprising a base film and a low
moisture — permeable layer stacked on the base film, and an optional functional layer stacked
on the opposite surface of the base film, on which the low moisture — permeable layer is not
stacked (paragraph 0240); the film is therefore a laminated film, and the base film is a base
material, and the low moisture — permeable layer is formed on a surface of the base material;
the base material contains a cellulose polymer such as cellulose acylate (paragraph 0145) or
polyester — based resin or both (paragraph 0144) and the low moisture — permeable layer, which therefore contains cellulose acylate (paragraph 0145) or polyester — based resin or both,  is also a resin layer (composition comprising a polymerization initiator; paragraph 0071) that is an acrylic resin (paragraph 0099); the permeability of the film is 100 g/m2 day (paragraph 0070). Fukuda et al also do not explicitly disclose that the film is a packaging film. However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not a limitation and is of no significance to claim construction. MPEP 2111.02. Additionally, Otoshi et al disclose that the use of cellulose acylate film is not limited to only optical film (properties suitable for optical film and so on; Abstract). Fukuda et al fail to disclose a polyester that is an ester derivative of fructooligosaccharide.
Tojo et al teach a film (paragraph 0115) comprising polyester (paragraph 0052) that is an ester derivative of fructooligosaccharide (paragraph 0062) for the purpose of obtaining excellent mechanical properties (paragraph 0035).
It therefore would have been obvious for one of ordinary skill in the art to provide for polyester that is an ester derivative of fructooligosaccharide in order to obtain excellent mechanical properties as taught by Tojo et al. 
With regard to Claim 2, the moisture permeability of the resin layer is 5 to 100 g/m2 day
(paragraph 0136 of Fukuda et al) and the thickness is 1 to 20 m (paragraph 0132 of Fukuda et al). Although the disclosed range of moisture permeation resistance is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claims 5 and 16, the thickness of the resin layer is 3 to 17 m (paragraph
0132 of Fukuda et al) and the thickness of the base material is 5 to 100 m (paragraph 0222 of Fukuda et al). Although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claims 14 – 15, although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
 
6. 	Claims 3 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable Fukuda et al (U.S. Patent Application Publication No. 2015/0331151 A1) in view of Tojo et al (WO 2017/073623 A1; U.S. Patent No. 2019/0062547 A1 is used as English translation) as evidenced by Otoshi et al (U.S. Patent Application Publication No. 2009/0264638 A1) and further in view of Schneider (U.S. Patent No. 2,078,418).
Fukuda et al, Tojo et al and Otoshi et al disclose a film as discussed above. With regard to Claim 3, Fukuda et al, Tojo et al and Otoshi et al fail to disclose a functional layer that contains a saponified cellulose acylate.
Schneider teaches saponified cellulose acylate film (acetate; column 1, lines 1 — 8) for
the purpose of providing a film having color, opacity or other desired effects (column 2, lines 51— 54).
It therefore would have been obvious for one of ordinary skill in the art to provide for
saponified cellulose acylate in order to provide color, opacity or other desired effects as
taught by Schneider.
With regard to Claim 17, a film thickness of 5 to 100 m is disclosed by Fukuda et al
(paragraph 0241). Although the disclosed range of thickness is not identical to the claimed range,
the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary
skill in the art to provide for any amount within the disclosed range, including those amounts that
overlap the claimed range. MPEP 2144.05.

7. 	Claims 6 — 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fukuda et al (U.S. Patent Application Publication No. 2015/0331151 A1) in view of Tojo et al (WO 2017/073623 A1; U.S. Patent No. 2019/0062547 A1 is used as English translation) as evidenced by Otoshi et al (U.S. Patent Application Publication No. 2009/0264638 A1) and further in view of Kozlowski et al (U.S. Patent No. 3,896,991).
Fukuda et al, Tojo et al and Otoshi et al disclose a film as discussed above. With regard to Claim 6, Fukuda et al, Tojo et al and Otoshi et al fail to disclose a bag shape in which the resin layer is disposed outside.
Kozlowski et al teach a film comprising cellulose acylate (acetate; column 3, lines 50 —
66) having a bag shape (column 5, lines 37 — 45; Figure 4) for the purpose of packaging food
(containers; column 6, lines 3 — 5).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
bag shape, having the resin layer disposed outside or alternatively inside, in order to
package food as taught by Kozlowski et al.
With regard to Claim 7, a box shape is taught (column 5, lines 23 — 25 of Kozlowski et al).
With regard to Claim 8, a cylindrical shape is taught (column 3, line 26 of Kozlowski et al).
With regard to Claim 9, a folded portion is taught (column 3, lines 39 — 49 of Kozlowski et al).
With regard to Claims 10 — 12, the packaged food is solid (column 6, lines 1 — 4 of
Kozlowski et al). Vegetables and plants are not explicitly taught by Kozlowski et al.
However, because food that is solid is taught, it would have been obvious for one of ordinary
skill in the art to provide for foods that are vegetables, and are therefore plants.


ANSWERS TO APPLICANT’S ARGUMENTS
8.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1 – 3, 5 – 12 and 14 – 17.





9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782